Case 4:18-cv-02033 Document 23 Filed in TXSD on 01/09/19 Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                January 09, 2019
                                                               David J. Bradley, Clerk
Case 4:18-cv-02033 Document 23 Filed in TXSD on 01/09/19 Page 2 of 2
